To   Page 3 of 14
                    Case 2:19-cv-00407-WB 2019-10-24
                                          Document      1921 EDT
                                                     0944     Filed 10/30/19VVhite
                                                                               Page     1 of 12
                                                                                   and Williams L From                                           Lehman Vicki




                                    IN THE I;NITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICf OF PENNSYLVANIA



             HAMPTON-HADDON MARKETING                                      Civil Action
             CORP.,                                                        No. 2:19-cv-407-WB

                            Plaintiff,
                     vs.

             WILLIS OF TE1'"N"£SSEE, INC., a.'ld
             WILLIS TOWERS WATSON, PLC,

                            Defendants.




             Tennessee, Inc. ("Wtlhs"), through their undersigned counsel. stipulate and agree as follows:

                     A.     This lawsuit involves IllIMC's claims that Willis is liable for broker malpractice

             in faihng to advise HHMC concerning certain business risks and the availability of insurance to

             cover such risks.


                     B.     In connect1on \"11th asserting tbese claims, HHMC has served document requests

             on Wil:is.


                     C.     Certain documents responsive to HHMC's document requests are confidential and

            proprietary materials and infonnation that W:llis uses for mternal use only and that Willi~ does

             not in the ordinary course of its business disclose to third parties ("Confidential Information").

             This Confidential lnfonnation includes internally created and used forms, templates,                                                               )
            comparisions, codes, research, reports, and analysis of business and insurance issues, including
                                                                                                                             •,.
                                                ,..r!   t,=i :(:~ 'f~~'.~t'·}   :/~   ~   ;   ~   ,t   ~   "   \   ,-   ~   ~.!f   )   •

            those concerning cyber and pr~J1{'~insufance issues 'that were crtate<l by or'/qr::Willis based or:
                                            I fi                                                                              H 'f
                                            '    .:~                                                                          i·           ...
                                                  ~                                                                           I
                                                  -~


                                                    .
                                                   ~'
                                                                 ENT'D OCT 3 () 2019
To   Page 4 of 14
                    Case 2:19-cv-00407-WB 2019-10-24
                                          Document   09 4419   Filed 10/30/19White
                                                           21 EDT                  and Williams L From
                                                                                Page    2 of 12                    Lehma'1. VicK1




             Willis' o·wn research, analysis, ar,d experience and at Willis' expense. Th,s Confidential

             Information gives Willis an aivantage over its compctit:,rs and its disclosure would cause WilHs

             to sustain ineparable harm and damages ity allowing them te unfairly 'tenefit from Willis' work

             product and Willis' expenditure of funds.


                     D.     The C'onfidentiuJ InformaJioo is Willis' confidential, proprielary. and/or trade

             secret information that is only used internally by Willis.


                     E.     To prote~t Willis' concerns about the d:sclosure ofhs Confidential lnf011nalion to

             third parties. Willis and HHMC stipulate and agree to the entry of this Stipulated Protective

             Order. Accordingly, the parties agree as follow~:


                             l.     Confidential Information. As used in this Protective erde:r, ''Coufidcttlial

             Information" shall refer to information, materii;ls, documents, and test1mony that Willi!

             designates as "Confidential." The confidential des:gnation shall extend to any memoranda,

             notes, summaries, ur other writings created by the recipient, which contain the Confidential

             Information or a description of the Confidentia: Information.


                            2.      Scope. Thu, Pro~ective Order shall govern Confidential Information

             produced or disclosed .by Willis 1n response to formal or informal di~c.ovCJ)' conducted in this

             matter. Confidential Information shall include, but not be Emited to information, materials or

             nocuments containing trade secrets, proprietary mformation, financial informadon, customer

             hsts, customer infomiation, subscriber :nformation, poh~ies, procedures, research, analysis,

             forms , processes, or reports. Confidential fnformation shall !lot include documents or

             informalien obtamed from an independent source. available from an independent soiirc.e, or

                                                               2
To   Page 5 of 14
                    Case 2:19-cv-00407-WB 2019-10-24
                                          Document   09 44 21 EDT
                                                         19 Filed 10/30/19White and Williams L From
                                                                             Page    3 of 12                        Lehrnan. Vicki




             otherwise publicly available. Nothing in this Protective Order shall be deemed to preclude a

            party's right to: (a) oppose discovery on any ground or (b) object or. any ground to lhe admission

             of any Confidential Information into evidence at trial. Further, nothing contained in this

             Protective Order shall prejudice the right of any pa.'iy to contest on any ground the alleged

             relevancy, authenticity, genuineness, admissibility, or discoverability of Confidential

            Information.


                            3.      Deiign11tio119-f.Conflgential Intbmll!-tion. Information, materials, or

            documents containing Confidential Information shall be designated in an appropriate manner to

            give the other party notice of the claim to confidentiality. With respect to documents, each page

            containing Confidential Information shall be conspicuously marked "CONFIDENTIAL."

            Confidential Information being produced in a form not capable of being physically marked

            "CONFIDENTIAL" shall be designated by informing the other party's attomey in \.\'riting of the

            production of Confidential Information, prior to or c-0ntemporaneous -with its production.


                            4       Objection to Confidential D~s.ignatiol'}. lfany party objects to the

            designation of any information, materials, or documents as confidential, the parties shall confer

            to attempt to resolve the dispute. Ifno resolution is possible, the parties s.hall submit the dispute

            to the Court. All information, materials, and documents designated as Confidential Information

            shall be treated as such pursuant to the terms of this Protective Order until further order of the

            Court


                            5.      Access lo Confidential Information.   Access to Confidential Information

            shall be limited to authorized persons, so:ely in the perfOl'mance of their duties in connecuon

            with this litigation. "Authorized Persons" are:


                                                              3
To   Page 6 of 14
                    Case 2:19-cv-00407-WB 2019-10-24
                                          Document   09 44 21 EDT
                                                         19 Filed 10/30/19White
                                                                            Pageand Williams L From
                                                                                     4 of 12                          Lehman Vicki




                                         a) The Court and other court personnel who require access to the
                                            Confidential Information to conduct the business of the Court.

                                         b) Counsel of record for the parties to this civil action;

                                         c) Paralegal, secretarial, administrative, and legal personnel working
                                            undel' the direction and control of counsel of record for parties;

                                         d) Experts and consultants who counsel of record has retained or
                                            conferred with; provided, however. each such expert or consultant
                                            has first agreed to abide by this Protective Order by s1gnjng the
                                            Promise of Confidentiality in the form attached hereto as Exhibit
                                            A;

                                         e) Representatives of the parties, who are actiwly in"olved in this
                                            litigaticn; and

                                         f) Such additional persons who the parties agree in writing are
                                            entitled to receive and review Confidential lnformat1on or who the
                                            Court determines should be entitled to rec-eive and review
                                            Co11fidential Information.

                             6.      Inad'{,ertent Disclosure _of Confidential lnformallQ!!. Ir. the event that

             Confidential Information is disclosed to any unauthorized person through inadvertence, the

             unauU1orized person (a) shall be infom1ed promptly of the confidential designation of the

             infom1ation. materia!S, and/or documents and of the existence oft.his Protective Order by the

            counsel for the party who requested or received the Confidential Information, (b) shall be

             identified immediately to the other party in this litigation; and (c) shall be directed, if within the

            control of a party, or otherwise asked, to sign the Promise of Confidentiality (Exhibit A), or to

            return or destroy the Confidential Information.


                             7.      Promise ofConfidentia!m, Each Authorized Person described in

             Paragraph 5(d) above who receives access to any Confidential Information shall first be given a

            copy of this Protective Order and advised by the counsel of record that such person may only

            divulge Confidential Information to Aut11orized Persons. A Promise of Confidentiality form is



                                                                4
To   Page 7 of 14
                    Case 2:19-cv-00407-WB 2019-10-24
                                          Document   09 44 21 EDT
                                                         19 Filed 10/30/19White
                                                                            Pageand Williams L From
                                                                                     5 of 12                        Lehman. Vicki


       ..

             attached hereto as Exhibit A. The form must be signed by any Authorized Person under

             Paragraph 5(d) receiving any Confidential Information, in advance of his or her receipt of

             Confidential Infonnat.ion. The signed original of each s.1ch Promise of Confidentiality shall be

             maintained by the disclosing cour:sel.


                            8.      Use of Confidential Ir:format10n. No Confidential Information ·will be

             used for any purpose other than the above captioned litigation between these parties. If a party

             or its representative receives a subpoena... document request, or court order in another matter

             compelling the production of Confidential Information produced in this litigation, that party will

             immediately notify counsel of record for the other party; provide said counsel with a copy of the

            subpoena, docwnent request, or court order; and consent to an order from the appropriate court

            protecting the Confidential Information from being disseminated outside the scope of:his

             Protective Order.


                            9.      Co1,1rt Records. In the event that any Confidential Information is in any

             way disclosed in any pleading, motion, deposition transcript, videotape, exhibit, photograph, or

             other material filed with any court, :he Confidential Infonnation shall be filed in a sealed

             separate envelope containing the sty:e of the case, marked "Confidential Infonna:ion Protected

             by Court Order," and kept under seal by the Clerk of Cmut until further Court orcfor or written

             agreement of the parties. Such Confidential Ir.formation shall, however, remain available to

            personnel authorized by the Court and     Lo   Au:.hurizcd Persons. Where practicable, only the

             confidential portions of pleadings filed with the Court will be filed in a separate sealed envelope.


                            l 0.    Pepositig!J§. If Confidential Information is used or referred to during

             depositions, counsel for any of the parties may require tha; only Authorized Persons, experts, the


                                                                 5
To   Page 8 of 14
                    Case 2:19-cv-00407-WB 2019-10-24
                                          Document   09 4419   Filed 10/30/19\Nhite
                                                           21 EDT               Page     6 of 12
                                                                                    and Will1arns L From            Lehman V1ck1




             deponent. the court reporter, and the camera operator (1fthe deposition is videotaped) be present

             for the portion of the deposition dealing with Confidential Jnformat:on. Counsel for the

             designating party may also serve a copy of this Protective Order upon the deponent, the court

             repo11er, and camera operator, and requfre that each sign the Promise of Confidentiality (Exhibit

             A) prior to further questioning. Counsel for any of the parties may state on the record at the

             deposition that the d.eposbon includes information claimed to be Confidential Information.

             Counsel for any of the parties may designate by page and line the portions for wluch such clam1

             is made after receipt of the completed deposit:on transcript, and give written notice of this

             designation to the court reporter and all other parties within ten days after the receipt of the

             completed deposition transcript. This designation shall be place<l on the first page in the original

             and all copies of the deposition transcript by the court reporter and by counsel for the parties.

             The designation ~hall mclude the style of the case and may follow :he form a:tached hereto as

             F.xhibit B. Pending such designation, the deposition and all exhibits shall be treated   111 their

             ent:rety as Confidential Information. Those portions of the deposition, which are designated as

             Confidential Info1mation, shall be bound separately under seal and prominently marked

             "Confidential Information subject to Protective 0t"der. '' The portions of each deposition so

             designated shall be returned to counsel for the designating party upon final termination of this

             action.


                             11.    fi!in-& of CQJ1fidential fofo1mation with th_e Court. Irrespective of whether
             Wi:lis or HHMC seeks to fi:c Confidential lllformation, Wilhs shall have the obligation to move

             the Court for leave to file the Confidential Information under seal. HHMC shall provide

             reasonable notice to Willis of HHMC's intent to file Confidential Information, and Willis shall

             promptly move the Court for leave to file tl:at Confidential Informallon under seal. HH'.'vfC will


                                                                6
To   Page 9 of ·14                                                                  and Wilharns L Fro,,,
                     Case 2:19-cv-00407-WB 2019 10 24 09·4419
                                           Document             Filed 10/30/19White
                                                            21 EDT              Page     7 of 12                         Leh1T1an Vrck1

       ..

             not contest Willis' motion for leave to file un4er seal unless HHMC has objected to <:he

             designation of the relevant information as confidential i11 accordance With the Paragraph 4 of this

             Stipulated Protective Order. Ifthc Court has rt•t ruled •n Willis' motion for leave t• file under


             sen.I hefore the deadline or need to file the Confidential Information. the filing party shall redact

             the Confidential Information from the filed version of the document, noting that the redacted

             information is subject to a pending motion for leave to file under seal. and contemporaneously

             provide the Court with an unredacted copy of the filing.


                             12.     :fivi!,i~n~ !ll Trial. The designation of information, materials, or

             coc1.1ments as Confidential Information shall not prohibit the :ntroduction of such Confidential

             Informati•u mto evidence at tnal, su•ject to the other partiec;' rights to contest the relevancy,

             authenticity, genuineness, or admissibility of such Confidential Informntrnn.


                             13.     Return or Destruction of Confidential Material. W:thin sixty days of the

             termination of this action, incluam~ appeals. c•unsel of record f•r each party shall, at his or her

             sole optio:1, either (a) certify that all Confidential Information, including copies, has been

             destroyed or· (h) return all C<m1identia1 lnfornmtion, including copies, to counsel of record fer the

             designating party


                             14.     Sur,iyal ofObligatjQm. All obligations and duties arising tmdcr thls

             Protective Order i!ha!I survive the lermination of this a.ct ion and s.haJI be binding ~tpc>n the parties

             to this action, their successors, assigns (whether in whole or in part), aftihates, subsidiaries,




             officers, agent-., representatives, employees, u.n<l uttomeys.


                                                                 7
To   Page 10 of 14                         2019-10-24 09 44
                     Case 2:19-cv-00407-WB Document       1921 EDT
                                                                Filed 10/30/19Vl/h1te
                                                                                  Page     8 of 12
                                                                                      and Williams L From                          Lehman. V1ck1


       •'




                                      15.        Jurisdiction. The Co'Jrt shall retain jurisdiction indefinitely with respect to

               the enforcement of this Protective Order, the resolution of any dispute regardmg the jm.proper

               use of Confidential Information, the modificauon of the terms of th1 s Protective Order, or the

               enuy of further orders regarding Confidential Inforn1auon.


                                      16.        Mod1ficat10n of Stipulated Protective Org&.r-12Y the Court. The Court

               retains the right to allow disclosure of any subject covered by this stipulation or to modify this

               stipulation at any time m the interest of justice



               STIPULATED A:"llD AGREED TO:
                                   r---.. . ,
                           .,....., "-.. ._~:'.:>-9_
               Ry-     /    .4 I /2-~-·                      --~- -             Dy. _ _ _ _ _ _ _ _ _ __
                     Carlos S. M&ntoy                                       --- · -Thomas B. f'.ddler (#59123)
                     COOPER, LLC -                 UNSELORS AT LAW                 Natalie B. Molz (#320588)
                     1635 Market Street, Surte 1600                                \VHlTE AND WILLIAMS LLP
                     Philadelphia, PA 19103                                        1650 Market Street : One Liberty Place,
                     908.514.8830                                                  Suite 1800'
                     s_:arlos@cooJ?~rlI.cm                                         Philadelphia, PA 19103-7395
                                                                                   Phone: 215.864.7081/7142
                     OF COCNSRJ ,:                                                 fiddlert@whiteandw1l1lams.com
                     Ryan J. Cooper                                                mol.zn(a.)whireandw11liams com
                     COOPER,  LLC - CoUNSELORS AT LAW
                     108 N. Union Ave, Suite 4                                    Attorneys for Defendant
                     Cranford, NJ 07016                                           Willis of Tennessee, Inc.
                     908.514.8830
                     ryan@cooperllc com

                     Attorneys for Plaintiff
                     Hampton-Haddon Marketing Corp.




                                                                                       - - '     -
                                                                                        Beetlestone,. J.

                                                                            8
To   Page 11 of 14
                     Case 2:19-cv-00407-WB Document       1921 EDT
                                           2019-10-24 09 44     Filed 10/30/19White
                                                                                Page    9 of 12
                                                                                    and Williams L From                 Lehman Vicki

      ,,




                                I 5.   Jurisdiction. The Court shail retain jurisdiction indefinitely with respect to

             the enforcement of this Protective Order, the resolution of any dispute regarding the improper

             use of Confidential Information. the modification of the terms of this Protective Order. or the

             entry of further orders regarding Confidential Information.


                               16.     Modification of Stipulated Pro~~tive Order bv the Court. The Court

             retains the right to allow disclosure of any subject covered by this stipulation or to modify this

             stipulation at any time in the interest of justice



             STIPl.JLATEl> Al'i"D AGREIW TO·


             By;
                     Carlos S. Montoya
                     COOPER, LLC - COUNSELORS AT LA w
                                                                      By.~        ~li!r:'d-,
                                                                           omasB. Ftdler(#59123)
                                                                        ~atalie B. Molz (#320588)
                     1635 Market Street, Suite 1600                     WHITE AND WILLIAMS LLP
                     Philadelphia, PA 19103                             1650 Market Street One Liberty Place,
                     908.5 I 4.8830                                     Suite 1800 1
                     carlos@ggQj;!£rllc.com                             Philadelphia, PA 19103-7395
                                                                        Phone: 215.864.708117142
                     OF COUNSEL:                                        flddlertt@whiteandwilliams.com
                     Ryan J. Cooper                                     molzn@whiteandwilliams.com
                     COOPER, LLC - COUNSELORS AT Lt\ W
                     108 K Union Ave., Suite 4                          Attorneys for Defendant
                     Cranford, NJ 07016                                 Willis of Tennessee, Inc.
                     908.514.8830
                     zyan@cgoperllc.com

                     Attorneys for Plaintiff
                     Hampton-Haddon Marketing Corp.




                                                                              Beetlestoce,, J.

                                                                  8
To   Page 12 of 14                     2019-10-24 09 44 21 EDT
                 Case 2:19-cv-00407-WB Document      19 Filed 10/30/19 White
                                                                        Page     10 of 12
                                                                             and W1ll1ams L From                      Lehman V1cKJ

      ..


                                                         EXHIBIT A
                                           PROMISE OF C01'"F1DENTIALITY
             State of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             County o f _ ~ - - - - - - - - - - - - -
                 a) My name is _ _ _ _ _ __                      . I live at _ __
                         -----··--
                     employed                -- · - - - · - · - - - - - - - - - - - - · I am
                              as _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ by
                         --------
                 b) I am aware that a Stipulated Protective Order of Confidentiality has been entered in
                    Hampton-Haddon Marketing Corp. v; Willis o/Tennessee. Inc. and Willis Towers
                    Watson, PLC, and I have received a copy of that Protective Order

                 c) I promise that I \.\-:ill use the Confidential Information (as defined in the Protective Order)
                    that I have received only in connection v.ith assii;ting counsel for plaintiff or defendant in
                    th1s Iit1gat1on.

                 d) I promise that I will not disclose or discuss such Confidential Information with any
                    person other than Authorized Persons, as defined in Paragraph 5 of the Protective Order.

                 e) I understand that any use of the Confidential Information many manner contrary to the
                    provisions of the Protective Order may subject me to sanctions by the Court.

                 f) I consent to the jurisdiction of this Court with respect to matters within the scope of the
                    Protective Order.

                 g) I promist: to promptly return to the designating party, tluough delivery to counsel
                    representing plaintiff or defendant, all Confidential Information or any p01tion or
                    summary thereof, at the conclusion ofthls litigation. I promise that under no
                    circumstance will I retain any duplicate of any such Coufide.ntial Information.



             Signature                                           Date
                     Witness my hand and seal this _ _ _ day of

             (SEAL)
To   Page 13 of 14
                                                     19 Filed 10/30/19 White
                                       2019-10-24 09 44 21 EDT
                 Case 2:19-cv-00407-WB Document                         Page and Williams L From
                                                                                 11 of 12                  Lehman. V1ck1




             State of

             - - - - - - - - - - County
                       I, - - - - - - - - - __ , a notary public for this county and state, certify that

                     - - - - - - - • whose name is signed to the foregoing instrument, a11d who is known

             to me, acknowledged before me on this day that, being infom:ed of the contents of the

             instrument, [s]he executed the same voluntarily on the day the same bears date.




             Notary Public
             My Commission Expires.




                                                             2
To       Page 14 of 14
                         Case 2:19-cv-00407-WB Document    19 EDT
                                               2019-10-24094421 Filed 10/30/19 White
                                                                                Page     12 of 12
                                                                                     and Williams L From   Lehman. Vicki


    •
'    '




                                                      EXHIBITB
                                       IN THE t:;NITED STATES DISTIUCT COt:RT
                                    FOR THEF,ASTERN DISTRICT OF PENNSYLVANIA



                 HAMPTON-H..<\DDON MARKETING                    : Civil Action
                 CORP.,                                         : ?'>Jo.2:19-cv-407-WB

                                 Plaintiff,
                           vs.

                 WILLIS OF TENNESSEE, INC., and
                 Vv'ILLIS TOWERS WATSON, PI..C,

                                 Defendants.


                                                         DEPOSITION OF
                                              THIS         DAY                OF20

                                         DESIGNATION OF CONFIDENTLAL MATERIAL

                           Pursuant to the Court Order dated - - - - - - - - - - - - - ' the following

                 parts of this deposition are designated as confidertial:

                           1bis - - - - - - · · - - day of         -······-                     ~200


                                                               Attorney for Designating Party
